NO. 07-11-0188-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL A

                                 MAY 23, 2011
                        ______________________________


                            KEVIN RAMZY, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

               FROM THE 181[ST] DISTRICT COURT OF POTTER COUNTY;

                 NO. 33,461-B; HONORABLE JOHN B. BOARD, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	On February 22, 2011, the trial court signed an Order Denying Defendant's Motion for Appointment of Counsel for DNA Testing.  No motion for new trial was filed, and on May 5, 2011, Appellant, Kevin Ramzy, filed a pro se notice of appeal requesting review of the trial court's order.
	A timely and proper notice of appeal invokes this Courts jurisdiction.  State v. Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000).  When no motion for new trial is filed, a notice of appeal must be filed within thirty days after the trial court enters an appealable order.  Tex. R. App. P. 26.2(a)(1).  The deadline may be extended if, within fifteen days, the party files the notice with the trial court clerk and also files a motion for extension of time in compliance with Rule 10.5(b) of the Texas Rules of Appellate Procedure in this Court.  See Tex. R. App. P. 26.3.  This Court has no authority to invoke Rule 2 to enlarge the time in which to file a notice of appeal.  Tex. R. App. P. 2; Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998).
	The order Appellant seeks to appeal was entered on February 22, 2011.  Thus, the deadline in which to file a notice of appeal was March 24, 2011.  Accordingly, the notice of appeal was not timely filed.  See Swearingen v. State, 189 S.W.3d 779, 781 (Tex.Crim.App. 2006).  The appeal is dismissed for want of jurisdiction.  

							Patrick A. Pirtle
							      Justice

Do not publish.